DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second radius of curvature being smaller and having a greater curvature than the first radius of curvature” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 now recites” the second radius of curvature being smaller and having a greater curvature than the first radius of curvature”.  The drawings are not said to be to scale.  Still further, the size and/or lengths of the curvatures of the figures do not disclose the geometry that is now recited.  The specification as originally filed does not disclose the newly amended features. As such, the amendments are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the second radius of curvature being smaller and having a greater curvature than the first radius of curvature”.  The limitation ““the second radius of curvature being smaller and having a greater curvature” is unclear.  How can the curvature both be smaller and greater?  Is Applicant attempting to state that the arc length of the curvature is smaller but the amount of curvature (related to the radius) is greater? As written, it is unclear what structure is intended by the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi JP 2018-071644.
Re clm 1, Yamaguchi discloses a wheel hub bearing (Fig. 1) for motor vehicles, comprising: a hub (15) and a bearing unit in turn comprising: a radially outer ring (14), at least one radially inner ring (20), at least one row of rolling bodies (16) between the radially outer ring and the radially inner ring, the hub having a radial stiffening (rightmost portion of 48; vertical wall that is shown in axially alignment with 20), wherein the radial stiffening of the hub presents a misalignment with respect to a seat, the misalignment being a distance (space between two lines below) between a center line axis of the seat (A, annotated Fig. below) of the radially inner ring on the hub and a center line axis of the radial stiffening (B) being less than or equal to 25% of a length of the seat, and wherein the radial stiffening further defines a central portion (C) straddling the center line axis, the central portion axially overlapping, but not extending axially past, the at least one row of rolling bodies (C does not extend axially past axial width of rolling element).

    PNG
    media_image1.png
    674
    443
    media_image1.png
    Greyscale

Re clm 2, Yamaguchi further discloses the radial stiffening is positioned exactly at the center line (the radial stiffening overlaps the center line of the seat, show above), defined by the axis, of the seat of the radially inner ring mounted on the hub.
Re clm 5, Yamaguchi further discloses an internal profile of an axially internal cavity of the hub comprises: a first portion (see annotated Fig. below) defined by a first radius of curvature; a second portion (annotated Fig. below) defined by a linear section according to an oblique direction; and a third portion (annotated Fig. below) defined by a second radius of curvature.

    PNG
    media_image2.png
    674
    457
    media_image2.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi JP 2018-071644 as applied to claim 1 above, further in view of Takada JP 2007-269066.
Yamaguchi discloses all the claimed subject matter as described above.
Re clm 3 and 4, Yamaguchi does not disclose that the radial stiffening has an axial thickness between 2.5 and 5.5 mm [clm 3] or equal to 3 mm [clm 4]. 
Takada teaches a wheel hub bearing in which the hollow structures (9) and the radial stiffening (7) are result effect variables ([0014] and [0015]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamaguchi and provide the radial stiffening has an axial thickness between 2.5 and 5.5 mm or equal to 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Modifying the thickness of the Yamaguchi serves to further maximize the volume of the hollow structures which balances reducing the weight of the inner shaft while maintaining the necessary rigidity of the bearing (see [0015]).  Furthermore, adjustments to the thickness of the solid portion would further be dependent upon the intended use of the wheel.  For example, a racecar wheel would prioritize reduced weight while an off-road vehicle would prioritize rigidity due to larger loads caused by terrain than that of the smaller loads experienced by a racecar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656